USDC IN/ND case 4:21-cv-00029-PPS-JEM document 10 filed 05/21/21 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                           HAMMOND DIVISION AT LAFAYETTE

 ROBERT STEWART,

               Plaintiff,

                      v.                             CAUSE NO. 4:21CV29-PPS/JEM

 QUALITY CORRECTIONAL CARE, et
 al.,

               Defendants.

                                 OPINION AND ORDER

       Robert Stewart, a prisoner without a lawyer, filed a complaint. ECF 9. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)(quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, I must review the

merits of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails

to state a claim upon which relief may be granted, or seeks monetary relief against a

defendant who is immune from such relief.

       Stewart alleges that he suffers back pain from an old injury. When he was

incarcerated at the Tippecanoe County Jail prior to January 2021, he was permitted a

bottom bunk pass, an extra mat, an extra blanket, and a two-piece uniform due to his

back pain. He was released, but he violated the terms of his release and returned to the

Tippecanoe County Jail. Upon his return, he asked for the same accommodations he
USDC IN/ND case 4:21-cv-00029-PPS-JEM document 10 filed 05/21/21 page 2 of 5


received prior to his release. He was told that he would need to see a doctor for those

accommodations to be reinstated. Two weeks later, he saw Dr. Elrod. Dr. Elrod asked

him to stand and sit. After watching him, she said he was fine and that she would not

be granting his request. Stewart explained that he had received these same

accommodations prior to his release. She became upset and indicated she would never

have given him those accommodations. Stewart asked her to review the file. She

refused, became loud, and asked officers to escort Stewart out of her office.

       Several weeks later, a nurse indicated she would look at his file and fix it, but the

director of nursing told the nurse that Stewart would get nothing because he has had

issues with the medical staff in the past and filed a lawsuit to obtain injunctive relief for

a different medical condition. He has sued Quality Correctional Care, Sheriff Bob

Goldsmith, and Dr. Elrod.

       Under the Eighth Amendment, inmates are entitled to adequate medical care.

Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner must satisfy

both an objective and subjective component by showing: (1) his medical need was

objectively serious; and (2) the defendant acted with deliberate indifference to that

medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A medical need is “serious” if

it is one that a physician has diagnosed as mandating treatment, or one that is so

obvious that even a lay person would easily recognize the necessity for a doctor’s

attention. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). Deliberate indifference

means that the defendant “acted in an intentional or criminally reckless manner, i.e., the

defendant must have known that the plaintiff was at serious risk of being harmed and


                                               2
USDC IN/ND case 4:21-cv-00029-PPS-JEM document 10 filed 05/21/21 page 3 of 5


decided not to do anything to prevent that harm from occurring even though he could

have easily done so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005). For a medical

professional to be held liable for deliberate indifference to an inmate’s medical needs,

he or she must make a decision that represents “such a substantial departure from

accepted professional judgment, practice, or standards, as to demonstrate that the

person responsible actually did not base the decision on such a judgment.” Jackson v.

Kotter, 541 F.3d 688, 697 (7th Cir. 2008). Here, giving Stewart the benefit of the

inferences to which he is entitled at this stage of the case, I find that he has stated a

claim against Dr. Elrod in her individual capacity. He cannot proceed against Sheriff

Bob Goldsmith in his individual capacity, however, because he was not personally

involved in making medical decisions regarding Stewart’s care. However, he will be

permitted to proceed against Sheriff Bob Goldsmith in his official capacity to receive

constitutionally adequate care for pain associated with his back injury, as required by

the Eighth Amendment. See Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011).

       Stewart alleges that Dr. Elrod refused to provide him with orders directing that

he be provided with a bottom bunk, an extra mat, an extra blanket, and two-piece

uniforms in retaliation for filing a separate lawsuit against her regarding the need for

surgical repair of his hernias. See Stewart v. Goldsmith, No. 4:19-CV-108-TLS-APR (filed

Nov. 14, 2019 and dismissed as moot Feb. 21, 2020). “To prevail on his First

Amendment retaliation claim, [Stewart] must show that (1) he engaged in activity

protected by the First Amendment; (2) he suffered a deprivation that would likely deter

First Amendment activity in the future; and (3) the First Amendment activity was at


                                              3
USDC IN/ND case 4:21-cv-00029-PPS-JEM document 10 filed 05/21/21 page 4 of 5


least a motivating factor in the Defendant[‘s] decision to take the retaliatory action.”

Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012) (quotation marks and citations

omitted). Here, giving Stewart the inferences to which he is entitled at this stage, I find

that he has stated a claim for retaliation against Dr. Elrod.

       Stewart has also sued Quality Correctional Care. The complaint, however, does

not link Quality Correctional Care to any of the alleged wrongdoing, except as the

employer of Dr. Elrod. Section 1983 does not permit respondeat superior liability, which

holds an employer liable for the actions of its employees without any wrongdoing on

the part of the employer. Glisson v. Ind. Dep’t of Corrs., 849 F.3d 372, 378-79 (7th Cir.

2017). Therefore, I will dismiss Quality Correctional Care.

       ACCORDINGLY, the court:

       (1) GRANTS Robert Stewart leave to proceed against Dr. Elrod in her individual

capacity for monetary damages for denying Stewart constitutionally adequate medical

care for pain associated with his back injury, in violation of the Eighth Amendment;

       (2) GRANTS Robert Stewart leave to proceed against Sheriff Bob Goldsmith in

his official capacity for injunctive relief to receive constitutionally adequate medical care

for pain associated with his back injury, as required by the Eighth Amendment;

       (3) GRANTS Robert Stewart leave to proceed against Dr. Elrod in her individual

capacity for monetary damages for retaliating against Stewart for initiating a prior

lawsuit against her by refusing to grant him accommodations for back pain that he had

been granted previously, in violation of the First Amendment;

       (4) DISMISSES all other claims;


                                              4
USDC IN/ND case 4:21-cv-00029-PPS-JEM document 10 filed 05/21/21 page 5 of 5


       (5) DISMISSES Quality Correctional Care;

       (6) DIRECTS the clerk to request a Waiver of Service from (and if necessary, the

United States Marshals Service to use any lawful means to locate and serve process on)

Sheriff Bob Goldsmith at Tippecanoe County Sheriff’s Department, with a copy of this

order and the complaint (ECF 9), pursuant to 28 U.S.C. § 1915(d);

       (7) DIRECTS the clerk to request a Waiver of Service from (and if necessary, the

United States Marshals Service to use any lawful means to locate and serve process on)

Dr. Elrod at Quality Correctional Care, LLC, with a copy of this order and the complaint

(ECF 9), pursuant to 28 U.S.C. § 1915(d);

       (8) ORDERS Tippecanoe County Sheriff’s Department and Quality Correctional

Care to provide the full name, date of birth, and last known home address of any

defendant who does not waive service, if it has such information; and

       (9) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Dr. Elrod and Sheriff Bob

Goldsmith to respond, as provided for in the Federal Rules of Civil Procedure and N.D.

Ind. L.R. 10-1(b), only to the claims for which the plaintiff has been granted leave to

proceed in this screening order.

       SO ORDERED on May 21, 2021.

                                                    /s/ Philip P. Simon
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             5
